This writ brings up for review the denial of defendant's motion to dismiss a claim petition filed June 20th, 1939, to review a former compromise agreement on the ground that the same was contrary to the statute.
It appears that on January 31st, 1929, a petition was filed in the Workmen's Compensation Bureau claiming compensation by reason of the death on November 5th, 1928, of Otto Stroebel. The matter came on for hearing on June 27th, 1929, and after a partial trial a conference was held and there was a stipulation, a settlement agreement and a discontinuance entered with the approval of the Bureau. A lump sum was paid representing about one-half of the compensation to which the widow and her minor children would have been entitled to. Such compromise agreement was entirely nugatory. P. Bronstein  Co. v. Hoffman, 117 N.J.L. 500;Ruoff v. Blasi, Id. 47; affirmed, 118 Id. 314.
It appears from the record that at the time the petition to reopen was filed several of the minor children of the deceased were still under the age of sixteen and entitled to compensation at the rates fixed by statute, if their deceased parent met with death by accident arising out of and in the course of his employment.
The Bureau had a right to entertain the petition inasmuch as the same was filed well within the period when the compensation in the statutory sense should have been paid. King v. WesternElectric Co., 122 N.J.L. 442, affirmed in the Court of Errors and Appeals on the opinion below at the October Term, 1939.
The action taken in the Bureau will be affirmed and the writ will be dismissed, with costs. *Page 212